Citation Nr: 1227084	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  07-32 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for sleep apnea, to include as due to herbicide exposure and/or secondary to service-connected Type II diabetes mellitus.

3.  Entitlement to service connection for a skin disorder, to include as due to exposure to the sun, herbicides, and chemicals during service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran had active service from July 1952 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.  In a June 2009 decision, the Board reopened the claim of entitlement to service connection for a back disorder and remanded the claim along with claims of entitlement to service connection for sleep apnea and skin disorder for further evidentiary development.  In December 2010, the Board determined that the development that occurred on remand was inadequate and remanded the claims again for further action.  The case has now been returned to the Board for appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for sleep apnea and skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

Degenerative disc disease, degenerative osteoarthritis, stenosis, spondylosis, spondylolisthesis, facet hypertrophy, and disk herniation of the lumbar spine are etiologically related to a low back injury the Veteran sustained during his military service. 


CONCLUSION OF LAW

Degenerative disc disease, degenerative osteoarthritis, stenosis, spondylosis, spondylolisthesis, facet hypertrophy, and disk herniation of the lumbar spine were incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

II.	Pertinent Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a compensable degree within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

III.	Analysis - Back Disability

The Veteran contends that he sustained a low back injury from a slip and fall in 1955 during service.  He further contends that he suffered a severe bout of low back pain immediately after service in May 1974 when he bent over for which he sought medical treatment at MacDill Air Force Base.  He claims that he continued to suffer from residuals of the in-service back injury in subsequent years.  

The medical evidence of record shows that the Veteran suffers from degenerative disc disease, degenerative osteoarthritis, stenosis, spondylosis, spondylolisthesis, facet hypertrophy, and disk herniation of the lumbar spine.  See Manatee Family Physicians records dated in 2004, Dr. K.B.'s March 2005 and April 2007 letters, Florida Spine Institute records dated in 2004 and 2005, January 2006 statement from the Veteran, Dr. L.B.'s February 2007 and December 2008 letters, Dr. G.D.'s April 2008 letter, Dr. A.M.'s October 2008 and January 2011 letters, and the January 2010 VA examination report.  Thus, a current disability is shown. 

Service treatment records do not document a low back injury in 1955.  Rather, in January 1961, it was reported that the Veteran developed pain in the lumbar area on awakening December 31, 1960.  The pain increased the next day.  The service examiner noted an impression of back pain versus urinary tract infection.  No complaints of back pain were documented thereafter.  The separation January 1973 Report of Medical Examination and Report of Medical History did not reflect a diagnosis of a back disorder or complaints of recurrent back pain, and the August 1973 VA examination conducted shortly after the Veteran's discharge in connection with an unrelated claim for service connected compensation benefits 
did not record complaints of back pain.  In lay statements dated in February 2007, however, J.P. and H.H. reported that in 1955, they witnessed or had immediate knowledge that the Veteran fell off a transport vehicle, slipped on the ice, and landed hard on his back with his left leg twisted under him.  As the Board noted in the June 2009 Remand, it finds the Veteran's statements and those provided by J.P. and H.H. to constitute competent and credible evidence that the Veteran injured his back in service in 1955 as a result of a slip-and-fall incident.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (providing that a veteran is competent to report on factual matters of which he has first-hand knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The record further reflects that in a January 2011 letter, MacDill Air Force Base responded that the Veteran was located in the computer system and that his record of back treatment in 1974 had been retired.  Efforts to obtain the retired record through the National Personnel Records Center resulted in an April 2011 response that there were no clinical records dated in May 1974 from MacDill Air Force Base.  Considering all of the foregoing, the Board finds that there is sufficient persuasive evidence of record that the Veteran sustained an in-service low back injury.  

As for whether the current low back disability is etiologically related to the in-service back injury, the record contains favorable and unfavorable medical opinion evidence.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The favorable evidence follows.  In a November 1995 letter, Dr. H.T. noted that the Veteran reported a history of back pain in service.  In letters dated in March 2005 and April 2007 and records from the Florida Spine Institute dated in 2004 and 2005, it was noted that Dr. K.B. had treated the Veteran for low back problems since September 2004.  The Veteran reported that he had several falls in the past.  In "1995," he fell on ice when he was in the military; then in 1973, he fell over when he bent over to lift an object; then, four years ago, he fell off a ladder and landed on a concrete pool deck.  Dr. K.B. maintained that the Veteran sustained "injuries" during his service in Korea according to eyewitnesses.  Dr. K.B. opined that the Veteran's back disorder was "directly and causally related to the injury sustained during his military service."  

In an April 2008 letter, Dr. G.D. reported that the Veteran had been a patient of Coastal Orthopedics and Sports Medicine (formerly Bradenton Orthopedics) since 1975.  The Veteran received continuous treatment for several issues, including lumbar problems.  Dr. G.D. indicated that he reviewed the Veteran's military medical records (although he described treatment associated with the knees).  Dr. G.D. referenced eyewitness reports of the Veteran's in-service back injury.  Dr. G.D. noted that he had many years of experience in orthopedic practice, and he opined that the Veteran had spinal stenosis "that, more than likely, [was] also related to this injury."

In letters dated in February 2007 and December 2008, Dr. L.B. noted that the Veteran had been her patient since November 2006 on referral from Dr. G.D. (above).  Dr. L.B. indicated that she reviewed the Veteran's military medical records and noted that the Veteran was seen in 1961 for lumbar pain and tenderness of the sciatic region.  Dr. L.B. then noted that the Veteran sustained "injuries" during his service in Korea and she described the claimed slip and fall injury.  Dr. L.B. opined that based on her experience, this original injury was directly related to the Veteran's current diagnosis of degenerative lumbar spondylosis associated with significant spinal canal stenosis.  Dr. L.B. maintained that the Veteran had an accelerated progression of the normal degenerative processes as a result of his injury. 

In letters dated in October 2004, February 2005, January 2006, and April 2007, Dr. M.H. reported that the Veteran had several problems, including arthritis of the back.   Dr. M.H. opined that "all of these problems [were] most likely related to Agent Orange exposure, while serving in Vietnam."  Thereafter, in a September 2009 letter, Dr. M.H. reported that the Veteran had been a patient of his for several years with a long history of back problems.  Dr. M.H. maintained that this was credible evidence of long term back problems relating back to military service.  Dr. M.H. acknowledged that on December 23, 2001, the Veteran fell from a ladder onto a concrete surface at which time the Veteran did not feel he had any injuries and did not feel it necessary to seek medical attention.  The day after the fall, however, he complained of stiffness and discomfort upon awakening and sought medical attention at Dr. M.H.'s Urgent Care Facility on December 24, 2001.  Lumbar spine x-rays revealed moderate degenerative disc disease with moderate disc space narrowing, end plate sclerosis, and osteophyte formation but no fracture or subluxation.  Dr. M.H.  maintained that this report did not have additional evidence that would change the diagnosis of the Veteran's long term back impairment.  Dr. M.H. therefore concluded that based on his experience, the fall of 2001 had no effect on the Veteran's chronic back impairment.  

In an October 2008 letter, Dr. A.M. reported that the Veteran had been seen periodically since the mid-1980s for spinal stenosis.  Thereafter, in a January 2011 letter, Dr. A.M. reported that he first evaluated the Veteran in 1982 at which time his problem included tenderness in the sciatic nerve resulting in radicular pain in both legs.  Dr. A.M. maintained that based on his 40 years of experience, the Veteran's diagnosis was substantiated and clearly indicated spinal stenosis and osteoarthritis with degeneration of the disc joints.  Dr. A.M. acknowledged the Veteran's 2001 fall.   Dr. A.M. indicated that x-rays of the lumbar spine demonstrated moderate degenerative disc disease with moderate disc space narrowing, end plate sclerosis, and osteophyte formation with no fracture or subluxation.  Dr. A.M. concluded that this report did not show that this fall had any additional structural effect on the Veteran's previous back impairment.  

The unfavorable evidence consists of the January 2010 VA examination report.  The VA examiner noted that the Veteran reported that he was seen for his back in 1974 at which time he was diagnosed with spinal stenosis.  The VA examiner indicated that he was unable to say how the 2001 injury impacted the Veteran's back condition because the Veteran could not say how it was impacted.  The VA examiner opined that the Veteran's lumbar spinal stenosis, degenerative disc disease, spondylosis, and facet syndrome were less likely as not caused by the service.  The examiner observed that there was no documentation of these conditions in service or within two years of the Veteran's discharge from service, and that the Veteran had another nonmilitary injury after service.  The examiner highlighted the fact that the 1973 separation physical did not reveal a back disorder, the report of medical history showed the Veteran did not complain of recurrent back pain, and the August 1973 VA examination did not reveal a back disorder.  

The Board notes at the outset that upon revelation that the Veteran sustained an additional back injury post-service and observation that such injury was not addressed in the private medical opinions of record, the Board remanded the case to allow the Veteran to obtain an addendum from his private doctors addressing this concern, and the Board also developed for a VA medical opinion.  See June 2009 Board Remand.  In this regard, Dr. M.H. and Dr. A.M. both addressed and accounted for the significant injury the Veteran sustained in 2001, providing that the Veteran's current impairment of the back, including degenerative disc disease and stenosis, was present prior to the 2001 post-service injury.  The Board finds it very significant that Dr. M.H. and Dr. A.M.'s assessments were based on a review of radiographic evidence that the 2001 incident was not responsible for the pathology being shown on exam.  They were aware of the extent of impairment and condition of the back prior to the injury.  In contrast, the VA examiner inexplicably indicated that he could not provide an opinion on the impact of the 2001 injury because the Veteran did not know its impact.  The Board also finds significant the earlier finding by Dr. L.B. that the in-service injury was related to the current back disorder because the Veteran demonstrated an accelerated progression of the normal degenerative processes of his back.  As the 2001 injury had no additional structural effect on the Veteran's back impairment then the accelerated process must be attributed to the in-service low back injury.  The Board finds the favorable medical opinion evidence more persuasive than the unfavorable medical opinion evidence.  Indeed, the Board recognizes that no low back disorder or complaints were identified at the Veteran's 1973 separation examination and shortly thereafter on VA examination; however, information obtained from MacDill Air Force Base tends to suggest the Veteran sought treatment for his back in 1974, and the Veteran's private physicians have described having treated the Veteran for back problems since 1975.  Thus, the Board finds that the Veteran's low back disorder is etiologically related to an in-service back injury.  Accordingly, service connection for degenerative disc disease, degenerative osteoarthritis, stenosis, spondylosis, spondylolisthesis, facet hypertrophy, and disk herniation of the lumbar spine is warranted. 


ORDER

Service connection for degenerative disc disease, degenerative osteoarthritis, stenosis, spondylosis, spondylolisthesis, facet hypertrophy, and disk herniation of the lumbar spine is granted. 


REMAND

Skin Disorder

In the December 2010 Remand, the Board recognized that the Veteran contended that he developed numerous pre-cancerous lesions and skin cancer of the face, ears, chest, back, arms, and hands as a result of his exposure to the sun, herbicides, and other chemicals during service.  The Board noted that while the Veteran reported some additional post-service sun exposure while performing outdoor activities such as fishing, diving, boating, and softball, he indicated that such exposure was in very small increments (i.e., occasional weekend trips) when compared to his daily exposure during his 21 years of service.  The Veteran reported the following:  1) he spent a significant portion of his time in service on the flight line in the sun in tropical and sub-tropical environments; 2) in his role as an airplane mechanic, he was exposed to numerous chemicals and cleaning agents, including carbon tetrachloride, mercury, alpha and gamma rays, cobalt-60, cesium-137, and plutonium-239; and 3) his in-service bouts with a skin reaction to jet fuel [October 1955 service treatment record (STR)], tinea cruris of the leg [February 1957 STR], tinea cruris of the groin [September 1966 STR], mole/sebaceous epidermal inclusion cyst removal [October 1963 STR (moles from back of head, neck, and back) and July 1968 STR (cyst behind right ear)], burn to the right forearm [January 1970 STR], and contact dermatitis of the penis [July 1970 STR], put him at risk for the subsequent development of skin cancer.  Additionally, a July 1967 service treatment note indicated that the Veteran was "exposed to industrial hazard," and had to undergo an occupational health physical. 
 
The Board further previously recognized that post-service private treatment records dated beginning in 2005 showed diagnoses and treatment for squamous cell carcinoma (SCC) of the right forearm, solar elastosis of the upper right arm, seborrheic keratosis of the upper right arm, herpes simplex of the buttocks, seborrheic dermatitis of the nose and glabella, and actinic keratosis of the chest, back, nose, hands, forearms, ears, elbows, back of the head, and face (on the left side between his eyes).  

The Board also acknowledged that the Veteran underwent a VA skin examination in January 2010 but found the report inadequate for the following reasons:  (1) no opinion on whether post-service development of herpes simplex of the buttocks and/or seborrheic dermatitis of the nose and glabella were related to in-service treatment for tinea cruris and/or contact dermatitis; (2) no opinion on whether the development of SCC of the right forearm and/or actinitic keratosis of both arms were related to in-service skin exposure to jet fuel; (3) no identification of which of the scars on the Veteran's back were related to in-service nevus removal; (4) no opinion on whether in-service mole and cyst removal caused the subsequent development of actinitic keratosis of the back, right ear, and back of the head; (5) no opinion on whether the in-service right forearm burn caused the subsequent development of actinitic keratosis and/or SCC of the right forearm; (6) no consideration of the Veteran's reports of significant in-service exposure to sun on the flight line, exposure to herbicides in Vietnam, or his reports regarding in-service exposure to numerous chemicals while working as an airplane mechanic; and (7) no discussion of any possible relationship between the in-service treatment for a skin reaction to jet fuel, a burn to the right forearm, tinea cruris, contact dermatitis, and mole/cyst removal, and the subsequent development of skin cancer and actinitic keratosis.  Accordingly, the Board instructed that the Veteran be afforded another examination (see Remand directive 5).  

On remand, the Veteran underwent a VA skin examination in January 2011.  The examiner indicated that the Veteran reported that he developed skin lesions in approximately 2006 and had had multiple treatments.  The Veteran reported that he had recurrent dermatitis of the groin but that he had not had a recurrent rash of the right forearm or the contact dermatitis he was treated for in the military service.  The Veteran reported that he had been treated for tinea cruris in the past year.  The examiner reported that there was no evidence of tinea cruris on the current examination.  The examination revealed actinic keratosis of the forearms and dorsum of the hands, hypopigmented scars of the forearm and hands, and a single faint barely visible hypopigmented area on the bridge of the nose.  There were no scars or lesions of the external ear bilaterally.  The examiner provided the following diagnoses:  actinic keratosis; status post basal cell carcinoma; no evidence of tinea cruris; no evidence of contact dermatitis; and no evidence of residuals from a lipoma of the right ear.  

The examiner opined that the Veteran's tinea cruris was less likely than not related to "events" that occurred in service.  The examiner noted that although the Veteran was diagnosed in military service with tinea cruris, there were no service treatment records or post-service treatment records that indicated a chronic tinea infection.  The examiner opined that the Veteran did not have a chronic dermatitis as a result of the contact dermatitis of the right arm and right leg.  The examiner maintained that there was no physical evidence of a chronic dermatitis as the Veteran stated that it took approximately one year to resolve so the opinion was moot.  Lastly, the examiner opined that the Veteran's actinic keratosis and prior basal cell carcinoma of the right forearm was less likely than not secondary to "events" that occurred in service.  The examiner noted that the Veteran stated that he was on the flight line for 10 years and had sun exposure; however, the Veteran stated that he had sun exposure prior to service and sun exposure after service; he was also a diver both in service and after service.  

The Board finds that the January 2011 VA examination is not fully responsive to Remand directive 5.  While the examiner found no evidence of tinea cruris and contact dermatitis, he provided no opinion on whether the in-service tinea cruris and dermatitis subsequently developed into the post-service diagnosed herpes simplex of the buttocks and seborrheic dermatitis of the nose and glabella.  While the examiner recognized that the Veteran had sun exposure in service, the examiner did not provide a rationale for concluding that sun exposure prior to service and after service rendered it less likely than not that the Veteran's actinitic keratosis and basal cell carcinoma were due to in-service sun exposure.  As for the other questions posed in Remand directive 5, these were not addressed by the examiner at all.  The Court has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the Veteran is entitled to compliance with the remand orders.

In addition, the Board recognizes that during the course of the appeal, the Veteran had a diagnosis of squamous cell carcinoma or skin cancer.  Service treatment records contain several DD Form 1141s (Record of Occupational Exposure to Ionizing Radiation) for periods of exposure from 1963 to 1973.  The film badge readings were all 00.000 except during the period of June 1967 to October 1967 (Homestead AFB, Florida) at which time a reading of 00.025 Beta (rem) was recorded (although this number was not brought forward in subsequent totals).  Skin cancer is a "radiogenic" disease listed under 38 C.F.R. § 3.311 (b)(2).  In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in § 3.307 or § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses through the Under Secretary for Health.  38 C.F.R. § 3.311(a)(1), (2)(iii) (2011).  Thereafter, before adjudication of the claim it should be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  38 C.F.R. § 3.311(b)(1) (2011).  As the Veteran is currently diagnosed with a radiogenic disease and exposure to radiation is shown by the DD Form 1141s, the Board finds that development in accordance with 38 C.F.R. § 3.311 should also occur. 

Accordingly, the claim must be remanded again to ensure compliance with the terms of the Remand and additional development.  In so doing, the Board notes that it is mindful of Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (providing that examinations of skin condition should be conducted during an active stage of the disease) and McClain v. Nicholson, 21 Vet. App. 319 (2007) (providing that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Board's adjudication of the claim).  

Sleep Apnea

In the December 2010 Board Remand, directive 4 indicated that the Veteran should be afforded another VA examination.  The Board requested, in pertinent part, that the examiner provide an opinion with supporting rationale as to whether it is at least as likely as not that the Veteran's currently diagnosed sleep apnea is related to exposure to herbicides (Agent Orange).  In offering this assessment, the examiner was requested to acknowledge and discuss the opinions of Dr. M.H. in February 2005, January 2006, and April 2007, which linked the Veteran's sleep apnea to agent orange exposure.   

The January 2011 VA examination report shows the examiner maintained that the letters written by the Veteran's physician in February 2005 and April 2007 regarding the physician's assertion that all of the Veteran's complaints and conditions including obstructive sleep apnea were related to Agent Orange exposure was purely speculative.  The VA examiner added that it would be helpful if this physician would include a rationale and supporting literature.  While it is clear that the VA examiner disagrees with Dr. M.H.'s opinion, the VA examiner does not explain why this is the case.  The record continues to reflect a lack of supporting rationale for Dr. M.H.'s conclusion that the Veteran's sleep apnea is due to Agent Orange exposure and the VA examiner's opinion that the Veteran's sleep apnea is not due to such exposure.  [In a January 2011 statement, the Veteran indicated that Dr. M.H. could not provide an addendum to his medical opinion because he retired from medical practice in July 2010.]  Thus, the VA examination report is inadequate to this extent, and not fully responsive to Remand directive 4.  Accordingly, the claim must be remanded again to ensure compliance with the terms of the Remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA skin examination during an active phase to the extent feasible.  The claims file should be provided to and reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported.  Following examination of the Veteran and review of the claims file, including VA examinations dated in January 2010 and January 2011, the examiner should address/opine as to the following:

(a) Identify and describe each skin condition found to be present, including any residual scarring (and location) due to in-service moles/sebaceous epidermal inclusion cyst removal.  

(b) Is the in-service tinea cruris of the leg [February 1957 service treatment record (STR)] and in-service tinea cruris of the groin [September 1966 STR] at least as likely as not (50 percent probability or greater) etiologically related to post-service diagnosed (even if not currently present) herpes simplex of the buttocks, seborrheic dermatitis of the nose and glabella, squamous cell carcinoma (SCC), or actinitic keratosis?  Explain why or why not.  

(c) Is the in-service contact dermatitis of the penis [July 1970 STR] at least as likely as not (50 percent probability or greater) etiologically related to post-service diagnosed (even if not currently present) herpes simplex of the buttocks, seborrheic dermatitis of the nose and glabella, SCC, or actinitic keratosis?  Explain why or why not.  

(d) Is the in-service skin reaction to jet fuel [October 1955 STR] at least as likely as not (50 percent probability or greater) etiologically related to post-service diagnosed (even if not currently present) SCC or actinitic keratosis?  Explain why or why not.  

(e) Is the in-service burn to the right forearm [January 1970 STR] at least as likely as not (50 percent probability or greater) etiologically related to post-service diagnosed (even if not currently present) SCC or actinitic keratosis?  Explain why or why not.  
  
(f) Are the in-service moles/sebaceous epidermal inclusion cyst removal [October 1963 STR and July 1968 STR] at least as likely as not (50 percent probability or greater) etiologically related to post-service diagnosed (even if not currently present) SCC or actinitic keratosis?  Explain why or why not.  

(g) Is in-service sun exposure at least as likely as not (50 percent probability or greater) etiologically related to post-service diagnosed (even if not currently present) SCC, solar elastosis of the upper right arm, seborrheic keratosis of the upper right arm, herpes simplex of the buttocks, seborrheic dermatitis of the nose and glabella, or actinic keratosis?  Explain why or why not.  The examiner is to assume that the Veteran had significant exposure to the sun during the performance of his service duties on the flight line in service.  The examiner must consider the Veteran's contention that his skin cancer was caused by sun damage accumulated over the years and not recent sun exposures. 

(h) Is in-service herbicide exposure at least as likely as not (50 percent probability or greater) etiologically related to post-service diagnosed (even if not currently present) SCC, solar elastosis of the upper right arm, seborrheic keratosis of the upper right arm, herpes simplex of the buttocks, seborrheic dermatitis of the nose and glabella, or actinic keratosis?  Explain why or why not.  The Veteran is presumed to have been exposed to herbicides during his service in the Republic of Vietnam.

(i) Is in-service chemical exposure (carbon tetrachloride, mercury, alpha and gamma rays, cobalt-60, cesium-137, and plutonium-239 [July 1967 STR]) at least as likely as not (50 percent probability or greater) etiologically related to post-service diagnosed (even if not currently present) SCC, solar elastosis of the upper right arm, seborrheic keratosis of the upper right arm, herpes simplex of the buttocks, seborrheic dermatitis of the nose and glabella, or actinic keratosis?  Explain why or why not.  The examiner is to assume that the Veteran was exposed to the listed chemicals during service.  

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

2.  In regard to the skin cancer diagnosis, forward the claim files to the Under Secretary for Benefits for review in accordance with 38 C.F.R. § 3.311(b), (c). 

3.  Return the January 2011 VA examination report to the examiner (or a suitable substitute if that examiner is unavailable) for a clarification of opinion.  In light of Dr. M.H.'s February 2005, January 2006, and April 2007 letters in which he links the Veteran's sleep apnea to agent orange exposure, in your opinion, is it at least as likely as not (50 percent probability or greater) that the Veteran's obstructive sleep apnea is etiologically related to herbicide exposure (Agent Orange)?  The Veteran is presumed to have been exposed to herbicides during his service in the Republic of Vietnam.  The examiner must provide a supporting rationale for his conclusion.  

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


